DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 11/12/2021.
	
Status of Rejections
The rejection(s) of claim(s) 2 and 3 is/are obviated by applicant’s cancellation.
All other previous rejections are maintained.

Claim(s) 1 and 4-10 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arenas et al (“Electrodeposition of Platinum on Titanium Felt in a Rectangular Channel Flow Cell”, Journal of The Electrochemical Society, Volume 164, Number 2, 2016, pages D57-D66) in view of Ioroi et al (“IrO2-deposited Pt electrocatalysts for unitized regenerative polymer electrolyte fuel cells”, Journal of Applied Electrochemistry, 31, pages 1179-1183, 2001) and Yamagiwa et al (“Layer-by-layer assembled nanorough iridium-oxide/platinum-black for low-voltage microscale electrode neurostimulation”, Sensors and Actuators B: Chemical, Volume 206, January 2015, Pages 205-211). 

Claim 1: Arenas discloses an oxygen electrode (see e.g. page D57, col 2, paragraph “Experimental arrangement” of Arenas), comprising: 
a substrate (titanium felt, see e.g. abstract of Arenas); 
a platinum (Pt) layer formed on the substrate (see e.g. abstract of Arenas).

The limitation claiming the platinum is formed by electroplating is product-by-process claim. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. Arenas discloses all the required structure for the platinum layer and would render this limitation obvious. Furthermore, Arenas explicitly discloses that the platinum (Pt) layer formed on the substrate by electroplating (see e.g. abstract of Arenas).

The limitation claiming the iridium oxide is formed by electroplating is product-by-process claim. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. Arenas in view of Ioroi teaches all the required structure for the iridium oxide layer and would render this limitation obvious.
Furthermore, Yamagiwa teaches that platinum coated with iridium oxide can both be formed using electroplating (see e.g. 206, col 1, paragraph starting with “Fabrication” of Yamagiawa), which is simple and rapid. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Arenas in view of Ioroi to deposit the iridium oxide using electroplating as taught in 

Claim 4: Arenas in view of Ioroi and Yamagiwa discloses that the Pt layer comprises Pt particles adhered to the substrate (see e.g. Fig 6 of Arenas). 

Claim 5: Arenas in view of Ioroi and Yamagiwa discloses that the iridium oxide layer comprises iridium oxide particles surrounding the Pt layer or Pt particles (see e.g. Fig 8 of Ioroi). 

Claim 8: Arenas in view of Ioroi and Yamagiwa discloses that the substrate is a titanium paper composed of titanium fibers (“thick sheet of sintered, diffusion bonded titanium fibers”, see e.g. page D59, col 1, paragraph starting with “Origin and manufacture” of Arenas). 

Claim 9: The limitation claiming the oxygen electrode is used for a regenerative fuel cell operated at a current density of 0.1 A/cm2 is an intended use for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 2. 

Claim 10: Arenas in view of Ioroi and Yamagiwa discloses a water electrolysis device (see e.g. e.g. page D65, col 2, “Conclusions” of Arenas) comprising the oxygen electrode according to claim 1 (see rejection of claim 1 above). 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arenas in view of Ioroi and Yamagiwa as applied to claim 1 above, and in further view of Verdin et al (US 2019/0020082 A1).

Claim 6: Arenas in view of Ioroi and Yamagiwa does not explicitly teach that the Pt layer has a weight of 0.05 mg/cm2 to 0.7 mg/cm2. Verdin teaches that 0.2-0.5 mg/cm2 is a suitable loading/weight for Pt-IrO2 electrodes (see e.g. [0039] of Verdin) for reversible electrochemical systems (see e.g. abstract of Verdin). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Arenas in view of Ioroi and Yamagiwa to use the loading taught in Verdin because Verdin teaches that 0.2-0.5 mg/cm2 is a suitable loading/weight for Pt-IrO2 electrodes for reversible electrochemical systems.

Claim 7: Arenas in view of Ioroi and Yamagiwa does not explicitly teach that the Pt layer and iridium oxide layer have a total weight of 0.1 mg/cm2 to 1.0 mg/cm2. Verdin teaches various total loadings/weights for electrodes used for reversible electrochemical systems (see e.g. abstract of Verdin). These total loadings range from 2.2-2.5 mg/cm2 (see e.g. [0039] of Verdin), 0.5-1 mg/cm2 (see e.g. [0040] of Verdin), and 0.5-1 mg/cm2 (see e.g. [0048] of Verdin). The loading the electrode would affect the electrode performance (see e.g. page 1183 of Ioroi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Arenas in view of Ioroi and Yamagiwa by changing the total weight of the Pt layer and the iridium oxide layer between 0.5 and 2.5 mg/cm2 as taught in Verdin to get the desired electrode performance. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 

On page(s) 6-8, the applicant argued there is an “unexpected synergistic effect where small amounts of Pt and iridium oxide are chemically linked to each other when electroplating”. This is not considered persuasive. 

Second, Yamagiwa taught it is known and obvious to use electroplating for forming platinum and iridium oxide electrodes. 

On page(s) 8-9, the applicant argued that Ioroi does not teach electroplating. This is not considered persuasive. The prior art rejection never argued Ioroi taught electroplating.  

On page(s) 8-9, the applicant argued that Ioroi does not teach iridium oxide deposited on platinum. This is not considered persuasive. Ioroi teaches adding iridium oxide particles onto platinum particles (see e.g. abstract of Ioroi) improves fuel cell performance as an oxygen electrode without diminishing the water electrolysis performance (“…was prepared by deposition of iridium oxide particles on Pt black…”, see e.g. page 1183, col 2, “Conclusions” of Ioroi).

On page(s) 9-11, the applicant argued that Yamagiwa is not analogous art. This is not considered persuasive. As stated by the applicant, the MPEP defines analogous art as 

On page(s) 11, the applicant argued that Arenas does not teach iridium oxide on the Pt later and that the instant invention has examples showing just Pt has inferior results. This is not considered persuasive. The art rejection combined Arenas with Ioroi to deposit iridium oxide on the platinum to improve performance. 

On page(s) 12, the applicant argued that Verdin does not teach the features of claim 7. This is not considered persuasive. Verdin teaches that 0.2-0.5 mg/cm2 is a suitable loading/weight for Pt-IrO2 electrodes (see e.g. [0039] of Verdin) and various total loadings/weights for electrodes used for reversible electrochemical systems (see e.g. abstract of Verdin). These total loadings range from 2.2-2.5 mg/cm2 (see e.g. [0039] of Verdin), 0.5-1 mg/cm2 (see e.g. [0040] of Verdin), and 0.5-1 mg/cm2 (see e.g. [0048] of 2 as taught in Verdin to get the desired electrode performance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795